Citation Nr: 1550843	
Decision Date: 12/03/15    Archive Date: 12/10/15

DOCKET NO.  12-27 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to an effective date prior to February 4, 2010 for service connection and a 10 percent rating for a post-operative scar on the right forearm.


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

L. S. Kyle, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1996 to January 2000.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2011 rating decision of the Department of Veterans Affairs Regional Office in St. Louis, Missouri, which assigned an effective date of February 4, 2010 for the grant of service connection for a post-operative scar on the right forearm with an initial 10 percent rating.

In December 2014, the Board denied entitlement to an effective date prior to February 4, 2010 for the grant of service connection for a post-operative scar on the right forearm.  The Veteran appealed the decision to the United States Court of Appeals for Veterans Claims (Court).  In October 2015, the Court granted a joint motion for remand (Joint Motion) and vacated and remanded the matter to the Board.

Although the RO styled the appeal as only involving the effective date for service connection, the Veteran's notice of disagreement makes clear that he also disagreed with the effective date for the 10 percent rating.  He and his representatives have argued that the effective date for service connection and the 10 percent rating should be April 21, 2006, the date granted in this decision.  The statement of the case did include regulations referable to the effective date of ratings.  Hence there is no prejudice to the Veteran in the Board's consideration of the effective date of the initial rating.



FINDINGS OF FACT

1.  The Veteran filed a claim of entitlement to service connection for the residuals of a right forearm fracture on April 21, 2006, and the post-operative scar that resulted from surgery to repair the fracture has been painful prior to and since the date of his initial claim.

2.  The scar has been tender and painful on examination since the date of the claim for service connection.



CONCLUSION OF LAW

The criteria for entitlement to an effective date of April 21, 2006 for the grant of service connection and a 10 percent rating for a post-operative scar on the right forearm have been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. §§ 3.1, 3.114, 3.155, 3.400, 3.816 (2015).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The effective date of an award of compensation based on direct service connection is the date following separation from service, if the claim is received within one year of that date.  Otherwise, the effective date is the date VA receives the claim, or the date entitlement arose, whichever is later.  38 U.S.C.A. § 5110(a), (b)(1) (West 2014); 38 C.F.R. §3.400(b)(2) (2015).

The date of receipt of a claim is the date on which a claim, information, or evidence is received by VA.  38 C.F.R. § 3.1(r).  A "claim" is defined broadly to include a formal or informal communication in writing requesting a determination of entitlement or evidencing a belief in entitlement to a benefit.  See 38 C.F.R. §3.1(p); see also Brannon v. West, 12 Vet. App. 32, 34-5 (1998); Servello v. Derwinski, 3 Vet. App. 196, 199 (1992). 

The Veteran filed a claim for service connection for the residuals of a right forearm fracture on April 21, 2006.  This was more than one year after his separation from service.  Thus, the effective date of service connection for the post-operative scar that resulted from the surgery to repair the fracture is the date VA received the claim, or the date entitlement arose, whichever is later.  See 38 U.S.C.A. § 5110(a), (b)(1); 38 C.F.R. §3.400(b)(2).

In May 2011, the RO assigned an effective date implemented a Board decision that granted service connection for the right forearm scar.  The RO selected February 4, 2010 as the effective date for the grant of service connection and assigned an initial 10 percent rating as of that date.  This was based on a February 2010 VA examination report. 

The Veteran claims the functional impairment that results from his right forearm scar has met the 10 percent rating criteria from the date of his initial claim, warranting an earlier effective date for service connection for the disability.  A 10 percent rating is assigned for a scar that is painful or unstable.  See 38 C.F.R. § 4.118, Diagnostic Code 7804.

The scar was clearly in existence on the date of claim, as the surgery to repair the forearm fracture took place during the Veteran's period of active service.  The Veteran is competent to report observable symptoms like pain.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  Furthermore, his competent reports are supported by the medical evidence of record.  

For claims prior to October 23, 2008, a 10 percent rating was awarded for superficial scars that were tender and painful on objective demonstration.  38 C.F.R. § 4.118, Diagnostic Code 7804 (2008); see preamble to 38 C.F.R. § 4.118 (2015).

An October 2006 examination report noted pain and decreased sensation around the scar.  A February 2008 VA treatment note indicated there was a positive Tinel's sign, suggesting nerve damage at the scar site.  Thus, it is at least as likely as not that the Veteran's post-operative right forearm scar has been painful from the date of his initial claim, warranting an effective date of April 21, 2006.

The Veteran and his representative have argued that the appropriate effective date is April 21, 2006.  The parties to the Joint Motion agreed that the Veteran was seeking that effective date.  There is no argument or evidence that there was a claim prior to that date.  Accordingly, this decision represents a full grant of the benefit sought on appeal.


ORDER

Entitlement to an effective date of April 21, 2006 for service connection and a 10 percent rating for a post-operative scar on the right forearm is granted.



____________________________________________
Mark D. Hindin
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


